Order entered June 13, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00696-CV

                           IN RE ERNEST K. BANKAS, Relator

                Original Proceeding from the 301st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-1347

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of habeas

corpus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE